This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JASON CORRAL,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 34,023

 5 NEW MEXICO DEPARTMENT OF
 6 WORKFORCE SOLUTIONS and LAROC
 7 REFRIGERATION METAL DIV. INC.,

 8          Respondents-Appellees.


 9 APPEAL FROM THE DISTRICT COURT OF MCKINLEY COUNTY
10 Robert A. Aragon, District Judge

11 David R. Jordan
12 Gallup, NM

13 for Appellant

14   New Mexico Department of Workforce Solutions
15   Office of General Counsel
16   Rudolph P. Arnold
17   Albuquerque, NM

18 for Appellee N.M. Department of Workforce Solutions

19 Thomas Lynn Isaacson
20 Gallup, NM
 1 for Appellee Laroc Refrigeration Metal Div. Inc.



 2                            MEMORANDUM OPINION

 3 WECHSLER, Judge.

 4   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 5 proposed summary disposition. No memorandum opposing summary dismissal has

 6 been filed and the time for doing so has expired.

 7   {2}   Accordingly, we dismiss for the reasons stated in our calendar notice.

 8   {3}   IT IS SO ORDERED.


 9                                         __________________________________
10                                         JAMES J. WECHSLER, Judge


11 WE CONCUR:


12 _________________________________
13 MICHAEL D. BUSTAMANTE, Judge


14 _________________________________
15 M. MONICA ZAMORA, Judge




                                             2